UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1934


ZHONG QING OU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 27, 2012                  Decided:   May 9, 2012


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wendy Tso, LAW OFFICE OF WENDY TSO, P.C., New York, New York,
for Petitioner.   Tony West, Assistant Attorney General, Ada E.
Bosque, Senior Litigation Counsel, Jonathan Robbins, Trial
Attorney, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, DC, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zhong Qing Ou, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of    Immigration          Appeals    (“Board”)     sustaining    the    Government’s

appeal, vacating the Immigration Judge's (“IJ”) order granting

asylum,       and    ordering    Ou     be   removed     to   China.     Ou   contends

substantial         evidence         supported     the   IJ’s    finding      that    he

established a well-founded fear of persecution based on China’s

coercive family planning policy.                    He also contends the Board

used the wrong legal standard in arriving at its conclusion.                          We

deny the petition for review.

               Ou’s testimony, which was found credible, established

that he and his wife had one male child, that his wife underwent

a    forced    abortion       after     becoming    pregnant     with   their   second

child, that he expressed his anger to government officials and

demanded he and his wife receive permission to have a second

child,    and       that    officials     physically     assaulted      him   after   he

would not leave the government office.                        Ou left the country

because he feared government officials were coming after him.

With only one child, Ou and his wife were not in violation of

China’s family planning policy.                   However, Ou testified that he

and his wife would like to have more children.

               The IJ found that Ou’s asylum application was timely,

that he did not suffer past persecution, but that he did have a

                                              2
well-founded fear of persecution because his wife underwent a

forced abortion, authorities knew he had protested the family

planning policy and it was his intention to have more children. ∗

The Board vacated the order granting asylum finding that the

IJ’s       factual          findings       were     clearly        erroneous             because       the

findings were based on speculation.

                 The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                        8 U.S.C.

§    1158(a)          (2006).        The    INA     defines        a    refugee       as    a     person

unwilling         or       unable    to    return       to   his       or    her    native      country

“because of persecution or a well-founded fear of persecution on

account          of        race,    religion,       nationality,                 membership       in     a

particular            social       group,    or     political           opinion.”           8     U.S.C.

§ 1101(a)(42)(A) (2006).                    “Persecution involves the infliction

or   threat           of    death,    torture,       or      injury         to    one’s    person       or

freedom, on account of one of the enumerated grounds. . . .”

Qiao       Hua   Li v.        Gonzales,      405    F.3d      171,       177      (4th     Cir.    2005)

(internal quotation marks and citations omitted).

                 An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);       see      8     C.F.R.    §    1208.13(a)        (2011),         and     can    establish

       ∗
       Because Ou was granted asylum, the IJ did not resolve his
applications for withholding from removal or withholding under
the Convention Against Torture.



                                                    3
refugee status based on past persecution in his native country

on account of a protected ground.                     8 C.F.R. § 1208.13(b)(1)

(2011).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”      Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

            Because      Ou    did    not   establish    past   persecution,       the

burden was on him to show that he had a well-founded fear of

persecution based on a protected ground.                 Id. at 187.        The well-

founded     fear   standard          contains    both   a   subjective       and   an

objective component.           The objective element requires a showing

of specific, concrete facts that would lead a reasonable person

in like circumstances to fear persecution.                  Gandziami-Mickhou v.

Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                     “The subjective

component    can    be    met        through    the   presentation     of     candid,

credible, and sincere testimony demonstrating a genuine fear of

persecution . . . . [It] must have some basis in the reality of

the circumstances and be validated with specific, concrete facts

. . . and it cannot be mere irrational apprehension.”                       Qiao Hua

Li,   405   F.3d   at    176   (internal        quotation   marks   and     citations

omitted).    Ou does not have to prove that he is more likely than

not to face persecution.               He only needs to show a reasonable

possibility – “as low as a ten percent chance – of persecution.”

Crespin-Valladares v. Holder, 632 F.3d 117, 126 (4th Cir. 2011).

                                            4
              We     will       affirm       the   Board’s          determination           regarding

eligibility         for     asylum        if     it     is     supported           by     substantial

evidence       on    the        record       considered            as    a     whole.          INS       v.

Elias-Zacarias,            502     U.S.        478,     481        (1992).          Administrative

findings       of        fact     are        conclusive            unless          any     reasonable

adjudicator would be compelled to decide to the contrary.                                                 8

U.S.C. § 1252(b)(4)(B) (2006).                          Legal issues are reviewed de

novo,      “affording             appropriate            deference             to        the        BIA’s

interpretation of the INA and any attendant regulations.”                                                Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                           This

Court   will        reverse       the    Board         only    if       “the    evidence        .    .   .

presented was so compelling that no reasonable factfinder could

fail     to         find         the      requisite            fear           of        persecution.”

Elias-Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d

316, 325 n.14 (4th Cir. 2002).

              The Board reviews the IJ’s factual findings for clear

error    and       the     legal       conclusions            de    novo.           See    8    C.F.R.

§ 1003.1(d)(3)(i), (ii), (iv) (2011).                              Factual findings include

what happened to the individual, Massis v. Mukasey, 549 F.3d

631,    636    n.6       (4th     Cir.       2008),      determinations                 regarding        an

oppressor’s         motivation,              intentions            and       opinions,         Crespin-

Valladares,         632     F.3d        at      127-28,        and       expressions           of    the

likelihood of future events based on the evidence.                                          Id., 632



                                                   5
F.3d at 128-29 (citing Kaplun v. Attorney Gen., 602 F.3d 260,

270 (3d Cir. 2010)).

              In Turkson v. Holder, 667 F.3d 523, 527-28 (4th Cir.

2012), this Court held that an IJ’s finding of what will happen

to the alien in the future, such as the chance that the alien

will be persecuted, is a factual finding subject to clear error

review.

              We   conclude   that     substantial           evidence      supports    the

Board’s    determination       that    the      IJ’s        finding    regarding       Ou’s

prospects for having more children, and the possibility that he

would be persecuted if he is removed to China are speculative.

As this Court noted in Yi Ni v. Holder, 613 F.3d 415, 428-29

(4th Cir. 2010), the Petitioner’s plan to have more children was

speculative        because    it      relied         upon     factors       beyond      the

Petitioner’s control.         We also conclude that the Board used the

correct legal standard reviewing the IJ’s findings.                            The Board

acknowledged that its review of the IJ’s findings was for clear

error   and    held    that   the     IJ   clearly          erred     by   relying     upon

speculation in reaching his decision.

              Accordingly,    we    deny       the    petition      for     review.      We

dispense      with    oral    argument     because           the    facts     and     legal




                                           6
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                7